Exhibit 23.1 Consent of Independent Registered Public Accounting Firm To the Board of Directors of Biostar Pharmaceuticals, Inc. We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-161598) of Biostar Pharmaceuticals, Inc. of our report dated March 24, 2011 relating to the consolidated financial statements, which appears in the Annual Report on Form 10-K of Biostar Pharmaceuticals, Inc. for the year ended December 31, 2010. /s/ Mazars CPA Limited Mazars CPA Limited Certified Public Accountants Hong Kong May 19, 2011
